Name: 2002/17/EC: Commission Decision of 31 December 2001 amending Decision 2001/765/EC authorising Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC (Text with EEA relevance) (notified under document number C(2001) 4769)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  taxation;  tariff policy;  marketing;  forestry;  agricultural activity
 Date Published: 2002-01-10

 Avis juridique important|32002D00172002/17/EC: Commission Decision of 31 December 2001 amending Decision 2001/765/EC authorising Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC (Text with EEA relevance) (notified under document number C(2001) 4769) Official Journal L 006 , 10/01/2002 P. 0063 - 0064Commission Decisionof 31 December 2001amending Decision 2001/765/EC authorising Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC(notified under document number C(2001) 4769)(Text with EEA relevance)(2002/17/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 15(1) thereof,Having regard to Council Directive 71/161/EEC of 30 March 1971 on external quality standards for forest reproductive material marketed within the Community(2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 15 thereof,Whereas:(1) The production of reproductive material of the species indicated in Article 1 of this Decision is at present insufficient in Spain and France, with the result that their requirements for reproductive material of those species conforming to the provisions of Directives 66/404/EEC or 71/161/EEC cannot be met.(2) Other Member States and third countries are not in a position to supply sufficient reproductive material of the relevant species affording the same guarantees as Community reproductive material and conforming to the provisions of Directives 66/404/EEC or 71/161/EEC.(3) Accordingly, Spain and France have requested the Commission, on 17 September and 29 October 2001 respectively, pursuant to those Directives to authorise them to accept for marketing seed satisfying less stringent requirements than those laid down by those Directives.(4) In order to cover the shortage, the applicant Member States should therefore be authorised to permit, for a limited period, the marketing of seed of the relevant species which satisfies less stringent requirements.(5) For genetic reasons, the seed should be collected at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identity of the seed. Furthermore, seed should be marketed only if it is accompanied by a document bearing certain details of the seed in question.(6) Any Member State should furthermore be authorised to permit, in its territory, the marketing of seed which satisfies less stringent requirements in respect of provenance, if the marketing of such seed has been authorised in Spain or France under this Decision.(7) Commission Decision 2001/765/EC(3) should be amended accordingly.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 2001/765/EC is hereby amended as follows:1. under the columns headed "Abies alba, kg, Provenance" in the entry in respect of Spain and are replaced by "70" and "EC (E/OEP)";2. under the columns headed "Larix leptolepis, kg, Provenance" in the entry in respect of Spain and are replaced by "15" and "CN, JP";3. under the columns headed "Pinus strobus, kg, Provenance" in the entry in respect of Spain and are replaced by "3" and "US";4. under the columns headed "Picea sitchensis, kg, Provenance" in the entry in respect of Spain and are replaced by "30" and "US";5. under the columns headed "Pseudotsuga taxifolia, kg, Provenance" in the entry in respect of Spain and are replaced by "280" and "EC (E/OEP), US (California, Oregon, Washington)";6. under the columns headed "Larix decidua Mill., Provenance" in the entry in respect of France, "CZ (Sudeten), CZ and SK (origin Polish)" is replaced by "CZ (Sudeten), SK (Sudeten) and PL (central Poland)";7. under the columns headed "Quercus pedunculata Ehrh., kg, Provenance" in the entry in respect of France and are replaced by "1500" and "EC (F/OEP)";8. under the columns headed "Quercus sessiliflora Sal., kg, Provenance" in the entry in respect of France and are replaced by "5200" and "EC (F/OEP)".Article 2This Decision is addressed to the Member States.Done at Brussels, 31 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2326/66.(2) OJ L 87, 17.4.1971, p. 14.(3) OJ L 288, 1.11.2001, p. 40.